Citation Nr: 0101007	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent from January 31, 1994 to September 11, 1996, for post 
traumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from September 11, 1996.

3.  Entitlement to a compensable evaluation for a residual 
scar from a neck burn.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Initially, the Board notes that while the veteran filed a 
notice of disagreement as to the RO's denial of a compensable 
evaluation for a scar on the left knee above the thigh, he 
withdrew this issue in his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), which the RO received in February 1999.  
As such, the remaining issues on appeal are as framed on the 
title page of this remand.


REMAND

Service connection for a burn on the neck was granted in a 
May 1989 rating decision, and a noncompensable evaluation was 
assigned.  In December 1997, the RO received the veteran's 
request for an increased evaluation, which it denied in a 
June 1998 rating decision.  The veteran then appealed this 
determination.  A noncompensable evaluation remains in 
effect.

Service connection for PTSD was granted in a March 1996 
rating decision, and an initial 30 percent evaluation was 
assigned, effective from January 31, 1994.  The veteran filed 
a notice of disagreement as to this initial evaluation, and 
in a July 1997 rating decision, the RO increased the 
veteran's evaluation to 50 percent, effective from September 
11, 1996.  The RO provided the veteran with a statement of 
the case in December 1998, and the veteran filed his 
substantive appeal in February 1999.  A 50 percent evaluation 
remains in effect.

A review of the veteran's substantive appeal (VA Form 9) 
indicates that the veteran requested a hearing before a 
Member of the Board at the local VA.  In March 1999, in 
response to correspondence from the RO, the veteran elected 
to have a video hearing before a Member of the Board, in lieu 
of a travel Board hearing.  In VA Form 646 (Statement of 
Accredited Representative in Appealed case), dated in July 
2000, the veteran's service representative reiterated the 
veteran's desire for a video hearing before a Member of the 
Board.  Subsequently, in correspondence to the veteran dated 
in September 2000, the RO informed the veteran of his hearing 
before a Member of the Board.  The veteran's claims file is 
devoid of any administrative notation by the RO as to whether 
this video hearing was held, whether any response was 
received from the veteran, or whether the veteran failed to 
report for this video hearing.  Instead, the veteran's appeal 
was apparently certified to the Board in November 2000.  
Correspondence from the Board to the veteran was returned, as 
the time to forward the veteran's mail had expired.  Included 
in the label affixed to the envelope was the presumed new 
address of the veteran.  To date, the veteran has not been 
contacted at this new address regarding the scheduling of his 
requested video conference.  This must be done prior to any 
decision on the merits.

Therefore, the issues of entitlement to an initial evaluation 
in excess of 30 percent from January 31, 1994 to September 
11, 1996, for PTSD; entitlement to an evaluation in excess of 
50 percent for PTSD, from September 11, 1996; and entitlement 
to a compensable evaluation for a residual scar from a neck 
burn will not be decided pending a REMAND for the following 
actions:

The RO should attempt to contact the 
veteran at the address noted on the label 
affixed to the returned envelope and 
schedule a video hearing before a Member 
of the Board, if still desired.  In so 
doing, the RO should inform the veteran 
as to the variety of hearings open to him 
and his attendant procedural rights.  The 
RO should document its efforts in this 
respect in the veteran's claims file.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



